Citation Nr: 1415139	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-42 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a higher initial evaluation for headaches rated as noncompensable prior to June 25, 2008, and rated 10 percent thereafter.

2.  Entitlement to an increased rating for degenerative disc disease of the cervical spine rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2005 and September 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) at the RO in May 2011.  A transcript of the hearing is in the Veteran's file.  During the pendency of this appeal, the VLJ that conducted the May 2011 hearing retired from the Board.  In October 2012, the Veteran was afforded an opportunity to have an additional hearing pursuant to 38 C.F.R. § 19.3(b); no response was received.

In September 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran submitted an informal claim for entitlement to a total disability rating due to individual unemployability (TDIU) in November 2008.  He did not complete and return the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, which was provided to him in January 2009.  A claim for TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA can, however, specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was denied in a May 2009 rating decision.  The Veteran did not file a notice of disagreement as to that aspect of his claim for an increased rating.  Given the foregoing, the TDIU rating claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over that claim and need not refer or remand that matter.

Finally, the Veteran submitted additional evidence and argument, accompanied by a waiver of initial RO review, following the last supplemental statement of the case (SSOC) that was issued in September 2012.  38 C.F.R. § 20.1304.

The issue of entitlement to an increased rating for degenerative disc disease of the cervical spine rated 20 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the effective date of service connection, the Veteran's muscle tension headaches have been characterized by frequent headaches with characteristic prostrating attacks occurring on an average of once a month, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for an initial 30 percent rating, but no more, for tension headaches have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (DCs) 8199-8100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for headaches.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not contain evidence that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

VA examinations were conducted in April 2005, June 2008, and in October 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examination reports are adequate because the examiners conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran does not allege, nor does the record show, that his disability has worsened in severity since the last examination in October 2011.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.  

Analysis

The Veteran seeks a higher rating for his service-connected tension headaches. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In a May 2005 rating decision, service connection was granted for headaches.  A noncompensable rating was assigned under 38 C.F.R. § 4.124a, DC 8100, effective March 25, 2005.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a. 

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion." 

VA treatment records show complaints of headaches and neck pain in June 2004.  A June 2004 note shows the Veteran reported a severe headache of three days to a week's duration that was associated with tinnitus, ear pressure, and occasional floaters in his visual field.  He denied symptoms of blurry vision, photophobia, dizziness, or nausea.  The examining physician indicated that the headaches were likely related to the Veteran's neck pain and stiffness.  Treatment notes dated in February 2005 contain the Veteran's report of seeing tiny little sparks when he looked around and intermittent flashes of light in his visual field; there is no mention of headaches in these treatment notes.

At a VA examination in April 2005 the Veteran reported that the pain in his neck from his in-service whiplash injury had begun to travel into the back of his head and was severe at times.  He used codeine on a daily basis for this.  The examiner provided a diagnosis of marked paracervical muscle spasm, causing muscular-tension type headaches that were related to the service-connected cervical strain.  The examiner also noted that this condition did not interfere with the Veteran's activities of daily living and he was able to work with these symptoms.  

Private treatment records reflect that the Veteran suffered a work-related injury in April 2008.  He reportedly tried to open a steel door by throwing his right shoulder and the right side of his head against the door.  The Veteran did not return to work following this injury.  Private medical records further reflect that the Veteran was believed to have suffered a closed head injury with possible mild concussion and traumatic brain injury related to this work injury.  The private records are positive for complaints of headaches and migraines with reports of visual disturbances and dizziness, but do not include findings related to the severity and/or frequency of the headaches.

At a VA examination in August 2008 it was noted that the Veteran had headaches every other day involving the posterior of his head that were associated with photophobia and throbbing.  It was also noted that he often saw scintillating scotomas and the headaches were sometimes brought on by stress.  He treated his headaches with Tylenol with codeine and rest.  Physical examination revealed no focal deficits.  The cranial nerve and mental status examinations were normal.  The diagnosis was migraine headaches.

At a hearing held in August 2011 the Veteran reported that his headaches occurred about three to four times a week.  He took medication about twice a week.  He testified that his headaches were associated with photophobia, nausea, and sparks or dots in his visual field, similar to an aura.  About once or twice a week his headaches required that he lie down in a dark room and take medication.  The Veteran also indicated that prior to his work injury in 2008, his headaches caused him to leave work early and lie down, about once a month or once every one and a half months.  He further stated that following his work injury, his headaches had become worse.  Since the work injury, his headaches occurred almost every other day and he was unable to sleep at night.

The Veteran was afforded a VA examination in October 2011.  The examiner noted that the Veteran had a history of tension headaches caused by an [in-service] whiplash injury.  The examiner indicated that the tension headaches had not bothered the Veteran and had not recurred for many years.  

The examiner further noted that the Veteran had been diagnosed with migraine headaches since 2008 following a work-related injury.  Within a week of the work-related injury, the Veteran began to have intermittent migraine headaches that had worsened over the past two years.  According to the examiner, these migraine headaches were associated with symptoms of aura, nausea, vomiting, light and noise sensitivity, occipital throbbing pain, flashing spots, wavy vision and dizziness.  Mild migraine headaches were right lateral and reportedly occurred one to two times a day and did not require treatment.  Intermediate migraines began in the right lateral side but reportedly progressed to the bilateral occipitals and occurred five times a week.  These lasted one hour and were treated with over the counter Advil or Tylenol.  The severe migraine headache episodes occurred one to two times per year and was treated with relpax as needed.  The examiner stated that the Veteran had a high tolerance for pain and was able to function during all levels/severity of migraine headaches, and his activities of daily living remained intact.  The examiner also indicated that neither the Veteran's migraine headache pain nor his non-migraine headache pain caused prostrating attacks or very frequent completely prostrating and prolonged attacks.  He also indicated that the Veteran's headache conditions did not impact his ability to work.

A private progress note dated in September 2012 reflects a finding that the Veteran had two types of headaches.  One was usually right-sided and intermittently pulsated with flashes of light and photophobia.  This headache reportedly occurred off and on.  The Veteran was also noted to have another type of headache that seemed to be associated with neck pain going forward to the head, around like a band, but also going to the right shoulder.  This headache reportedly occurred more often than the other type of headache.  The diagnosis was two headaches; migraine headaches and cervical radiculopathy.

In October 2012, Dr. Rosario, a private physician noted that the Veteran had two types of headaches.  One manifested with one-sided (right-sided) pain and occurred with flashes of light, nausea, vomiting and photophobia.  These were relieved with Maxalt.  These headaches usually last a day after medication.  These migraine headaches caused characteristic prostrating attacks more than once a month, but were not very frequent prostrating with prolonged attacks.

Dr. Rosario also noted that the Veteran had also developed tension headaches that were dual-sided and stemmed from back of the neck pain; these started after his work injury in April 2008.  These were associated with a diagnosis of cervical radicular pain.  These headaches were constant and were relieved by medication.  These non-migraine headaches caused characteristic prostrating attacks more than once a month and were described as very frequent prostrating with prolonged attacks.  

In a separate report addressing the Veteran's cervical spine disability, Dr. Rosario indicated that the Veteran had tension headaches associated with cervical radiculopathy.

The Veteran has reported, and the evidence shows, that his service-connected headaches occur somewhat frequently.  The Veteran has testified that prior to his work-related injury in 2008, his tension headaches occurred three to four times a week.  After the injury, the headaches were said to occur every other day.  The evidence also shows that the Veteran's service-connected headaches occur with characteristic prostrating attacks at times.  He testified that prior to his work-related injury in 2008, his tension headaches caused him to leave work and rest (i.e. were prostrating) at least once every one to one and a half months.  He also testified that although he no longer worked following his injury, his headaches still caused him to have to lie down and rest in a dark room at least once or twice a week.  Given the reported frequency of the Veteran's tension headaches, and the fact that, the Veteran's tension headaches occur with characteristic prostrating attacks at times, the criteria for a 30 percent rating are met.

The preponderance of the evidence, however, is against the assignment of an initial disability rating in excess of 30 percent.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The April 2005 VA examiner indicated that the Veteran's tension headaches did not interfere with activities of daily living and the Veteran is able to work with his headache symptoms.  The October 2011 VA examiner likewise opined that neither of the Veteran's types of headaches (migraine or tension-type) were very frequent completely prostrating with prolonged attacks or impacted his ability to work.  Although Dr. Rosario indicated that the Veteran's tension headaches cause very frequent prostrating attacks more than once a month, he did not indicate that they were actually productive of, or capable of producing, severe economic inadaptability.  

The Veteran has not otherwise provided evidence to show that his service-connected headaches were actually productive of, or capable of producing, severe economic inadaptability prior to his intercurrent work injury in 2008.  He has not submitted any official leave reports or written statements from his employer indicating excessive usage of vacation or sick leave related to his headaches or migraines prior to 2008.  In fact, he testified that prior, to his 2008 work injury, his headaches rose to the level of prostrating attacks only once every month to a month and a half.  The cumulative evidence is clear that the Veteran developed more frequent and more intense headaches with additional symptoms following an intercurrent work injury.  The cumulative evidence, including the testimony offered by the Veteran at his hearing, also reflects that he stopped working after his 2008 injury primarily due to his shoulder and cervical spine pain, not his headaches.  A higher rating of 50 percent is not warranted as the evidence does not show that the service-connected headaches are not very frequent completely prostrating with prolonged attacks actually productive of, or capable of producing, severe economic inadaptability.

A 30 percent disability rating is warranted for the tension headache disability.  

Extraschedular

The evidence shows that the Veteran's service-connected headaches occur with frequent characteristic prostrating attacks that are associated with symptoms of pain, nausea, and photophobia.  The headaches are not very frequent and completely prostrating with prolonged attacks productive of severe economic inadaptability.  The Veteran has not described any significant manifestations not contemplated by the schedular criteria; the schedular criteria reasonably describe the Veteran's disability level and his symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected tension headache disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating of 30 percent, and no more, for tension headaches is granted.


REMAND

In an Appellant's Post-Remand Brief submitted in February 2014, the Veteran's representative indicated that the service-connected cervical spine disability had worsened in severity.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and contact information for all private treatment received for his cervical spine disability.  Then, obtain copies of all such records not already of record, as well as any pertinent VA treatment records dated since October 2012.  

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in these files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide the results of range of motion testing of the cervical spine.  Any excursion of motion accompanied by pain should be specifically identified.  The examiner is to identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use is to be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  In doing so, the examiner is to indicate the point at which pain or any other factor limits motion.

The presence and severity of any associated neurological manifestations related to the Veteran's cervical spine disability must be described.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


